Court of Appeals for the
                             First District of Texas at Houston




                                   Memorandum Order



Appellate case name: L.F. v. Department of Family and Protective Services

Appellate case number: 01-10-01149-CV

Trial court case number:      0853865


Trial court: 311th District Court of Harris County


        This Court ORDERS that the Clerkof the Court withdraw the mandate issued on July 31.
2012.


        It is so ORDERED.



Judge's signature: /s/ Terry Jennings
                 0Acting individually     •   Acting for the Court



Date: August 24, 2012